MEMORANDUM *
Roberts appeals the district court’s dismissal of his claims with respect to his amended Parcel D application. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The decision of the Department of the Interior rejecting Roberts’s amended allotment application is final and not subject to further review. The district court properly dismissed Roberts’s claim against the United States as barred by the Fanny Barr settlement. See Fanny Barr v. United States, No. A 76-160 (D.Alaska Aug. 2, 1982). Alternatively, the application was untimely and thus barred. Further, the district court lacked jurisdiction under the Quiet Title Act with respect to Roberts’s request that he be granted Parcel D, because the United States does not claim an interest in the land. See 28 U.S.C. § 2409a(a). Finally, because Roberts has failed to establish a legal claim to the parcel, we need not reach his due process claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.